Per Curiam : This case was before us at the April Term, 1864, and the judgment reversed, because the verdict was not sustained by the evidence. It has been again tried, and a second verdict has been found for the plaintiff. Ho question of law is raised on the record before us. Ho objection is taken to the instructions of the court, as none could be. The evidence makes a stronger case for the plaintiff than on the former trial. The testimony of the witness, who proves the demand for the machine, is somewhat confused on the point as to whether the demand was for the entire machine, as the sole property of the plaintiff, or only for its joint use and possession; but the jury have passed upon that question under correct instructions from the court, and we cannot say that they found clearly against the evidence. The same remark applies to the question of damages. The question to the witness objected to as leading, merely directed his attention to the particular point in controversy. Judgment affirmed.